Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 
Firstly, with regards to Klesczewski in view of Neuhaus in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the carboxylic acid components taught in Neuhaus provide for the production of high-quality polyurethane foams with a bubble-free surface (6:7-10).
Secondly, in response to applicant's argument that Neuahus is nonanalogous art because the reference is directed to rigid foams with high shore hardness, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Neuhaus is within the field of 
Thirdly, applicants argue that Neuhaus distinguishes the use of water as a blowing agent.  This is not found persuasive because Neuhaus teaches that up to 50% by weight of the blowing agent that include the carboxylic acid component is water.  Neuhaus also teaches that the use of water as further blowing agent cannot be avoided because the starting components contain traces of water.
Fourthly, applicants argue that the combination would yield unpredictable results and allege that adding a carboxylic acid to the polyol composition of Klesczewski would likely block the amine catalyst resulting in an unpredictable change in foam properties.  This allegation is not supported with evidence.  Also, it should be noted that Neuhaus teaches tertiary amine catalysts in the foam production (5:15-18, Examples).  Accordingly, based on Neuhaus the carboxylic acid component would not block the catalyst.  This is further supported by Londrigan that teaches blowing agent mixtures comprising tertiary amines and the claimed carboxylic acid components. 
Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the use of carboxylic acid 

Firstly, with regards to Klesczewski in view of Londrigan in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the carboxylic acid components taught in Londrigan provide improved high temperature and fire resistance to the polyurethane foams.  
Secondly, in response to applicant's argument that Londrigan is nonanalogous art because the reference is directed to rigid foams, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Londrigan is within the field of applicant’s endeavor, namely, polyurethane foams.  Also, Londrigan is directed to soft polyurethane foams and not just ridig polyurethane foams (See table IV, 1.98 pcf = 31 kg/m3).  Also, applicants are concerned with an environmentally friendly production of foams.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763